Case 3:07-cr-20299-RHC-MKM ECF No. 36 filed 04/23/20        PageID.205      Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN


United States of America,                    Criminal Case No.: 07-cr-20299
                                             Honorable Robert H. Cleland
            Plaintiff,

vs.

D2 – Patricia Wright,

            Defendant.
                                /


                            ORDER OF DISMISSAL
      Leave of the Court is granted for the reasons stated in the government's motion

to dismiss the Indictment against Patricia Wright.

      IT IS HEREBY ORDERED that the Motion and Brief to Dismiss and Order

of Dismissal, filed April 21, 2020, against that defendant be dismissed, and that

defendant's appearance bond, if any, be canceled.




                                             s/Robert H. Cleland
                                             Hon. Robert H. Cleland
                                             United States District Judge

Entered: April 23, 2020
